Case: 10-10110 Document: 00511327384 Page: 1 Date Filed: 12/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 20, 2010

                                       No. 10-10110                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee
v.

DAVID VAUGHT, also known as “Powder”

                                                   Defendant-Appellant




                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:08-CR-170-7


Before WIENER, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant David Vaught appeals his jury conviction for
conspiracy to possess with intent to distribute a controlled substance under 21
U.S.C. §§ 846 and 841(a)(1) and (b)(1)(A).               Here, among other facts, the
government was required to prove the existence of a conspiratorial agreement
between Vaught and at least one other person to distribute methamphetamine.
We review a jury verdict de novo, determining “whether a rational jury could
have found that the evidence established guilt beyond a reasonable doubt on

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-10110 Document: 00511327384 Page: 2 Date Filed: 12/20/2010



                                         No. 10-10110

each element of the offense, drawing all reasonable inferences from the evidence
and viewing all credibility determinations in the light most favorable to the
verdict.” 1
       Although there was no direct evidence of an express agreement between
Vaught and others to distribute methamphetamine, we are convinced that the
jury heard sufficient circumstantial evidence to find that such an agreement
existed.2 There was testimony that Vaught purchased one or two pounds of
methamphetamine from the Riojas family’s illicit drug organization every week
over an extended period of time, that Vaught resold much of this
methamphetamine in identified areas of Ft. Worth, that one or more of the
Riojas family members knew that some or most of the methamphetamine they
transferred to Vaught was intended for resale and discussed with him the
quantity sold, and that the Riojas organization would not sell methamphetamine
to customers from the areas where Vaught sold it. Viewed together in the light
most favorable to the jury verdict, this evidence is sufficient to support a rational
jury’s conclusion that Vaught entered into an agreement, implicit if not express,
to distribute methamphetamine, thereby elevating his relationship with the
Riojas organization to that of a conspiracy, not merely that of buyer/seller as
urged by Vaught. Accordingly, his conviction and the district court’s judgment
based thereon are
AFFIRMED.




       1
           United States v. Solis, 299 F.3d 420, 445 (5th Cir. 2002).
       2
         An agreement may be established exclusively by circumstantial evidence. See United
States v. Reyes, 227 F.3d 263, 267 (5th Cir. 2000); United States v. Duncan, 919 F.2d 981, 991
(5th Cir. 1990).

                                                2